DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on August 5, 2020 has been considered by the Examiner.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:
Claim 4 line 2, change “second frangible” to --second frangible surface--. 
Claim 10 line “the conduit:, lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goldsobel (US 3,328,513).
Regarding claim 1, Goldsobel discloses an improved insulator insert (see figure 24) comprising: an insulator body (153) comprising an upper insulator portion (181) and a lower insulator portion (182) that are removably joined to one another (see figure 24); at least a first frangible surface and a second frangible surface (184) defined within an upper surface of the insulator lower portion (182);  at least one frangible section (184a) in each of the first frangible surface and the second frangible surface (see figure 24) covering an opening defined within the first frangible surface  and the second frangible surface (see figure 24); wherein removal of at least one frangible section reveals an opening defined in the at least one first frangible surface or second frangible surface (see figure 24; column 8 lines 65-74).  
	Regarding claim 2, Goldsobel discloses the improved insulator insert (see figure 24), wherein the insulator body (153) is substantially circular, square or rectangular in shape (see figure 24).
	Regarding claim 3, Goldsobel discloses the improved insulator insert (see figure 24), comprising a third frangible surface (see figure 2). .
	Regarding claim 4, Goldsobel discloses the improved insulator (see figure 24), wherein either the first frangible surface or the second frangible surface (184) define at least two frangible sections via at least one frangible seam (see figure 24).
	Regarding claim 5, Goldsobel discloses the improved insulator (see figure 24), further comprising an insulator lower portion engagement face (186,187; see figures 24) 	Regarding claim 6, Goldsobel discloses the improved insulator (see figure 24), further comprising at least one wire support ridge (see figures 22-29).

	Regarding claim 8, Goldsobel discloses a method for installing an improved insulator insert  (153; see figure 24) comprising:  exposing a previous insulator and at least one wire secured by the previous insulator (see figure 24); removing the previous insulator from around the wiring (59, see figure 24); removing at least one frangible section (184a) from an insulator body of a new insulator (153) to form at least one opening in the insulator body (column 8 lines 72-73); placing the at least one wire in the opening formed in the insulator body (see figure 26); and securing the at least one wire within the new insulator by joining an upper insulator section (181) to a lower insulator section (182) to secure the wiring within the opening (see figures 22-29).
	Regarding claim 9, Goldsobel discloses the method, further comprising removing an existing weather head cap (151) to reveal the previous insulator (see figure 26).
	Regarding claim 10, Goldsobel discloses the method, further comprising removing a weather head base (152) from a conduit (156).
	Regarding claim 11, Goldsobel discloses the method, further comprising installing a new weather head collar (see figure 1) around the conduit (156).
	Regarding claim 12, Goldsobel discloses the method, further comprising placing the new insulator (153) into weather head support arms formed by the weather head collar (see figures 22-29).
	Regarding claim 13, Goldsobel discloses the method, further comprising installing a new weather head cap or the existing weather head cap (151) over the new insulator (153).

	Regarding claim 15, Goldsobel discloses the method, wherein joining an upper insulator section (181) to a lower insulator section (182) occurs with at least one support arm formed on the insulator upper portion engaging with an interior wall of the insulator lower portion (see figure 3).
	Regarding claim 16, Goldsobel discloses the method, further comprising removing at least one frangible section (184a) from at least a first frangible surface and a second frangible surface defined within an upper surface of the lower insulator section (182) to reveal at least one opening in the first frangible surface and the second frangible surface (see figure 24).
Regarding claim 17, Goldsobel disclose the method, further comprising removing at least one frangible section (184a) from a third frangible surface defined in the upper surface of the lower insulator section (see figure 24).
	Regarding claim 8, Goldsobel discloses the method, wherein removing a frangible section (184a) reveals the opening as well as at least one removable wire support (see figures 23-29).
Regarding claim 19, Goldsobel discloses the method , further comprising removing at least one removable wire support from the new insulator (153).
	Regarding claim 20,  Goldsobel discloses the improved insulator insert (see figure 24), wherein the upper insulator portion or the lower insulator portion may be comprised of multiple independent sections (see figure 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dearle (US 3, 389,212) in view of Goldsobel (US 3,328,513).
	Regarding claim 1, Dearle discloses an improved insulator insert (see figure 1) comprising: an insulator body (10) comprising an upper insulator portion (16) and a lower insulator portion (14) that are removably joined to one another (see figure 1); at least a first frangible surface and a second frangible surface (surface defined by openings 30) defined within an upper surface of the insulator lower portion (14); and an openings (30) defined within the first surface and the second surface; but Dearle lacks at least one frangible section in each of the first frangible surface and the second frangible surface covering an opening defined within the first frangible surface and the second frangible surface, wherein removal of at least one frangible section reveals an opening defined in the at least one first frangible surface or second frangible surface.  Goldsobel teaches an insulator insert (53) comprising an insulator body (see figure 3) and at least a first frangible surface (117) and a second frangible surface (see figure 3) defined within an insulator lower portion; and at least one frangible section (117) in each of the first frangible surface and the second frangible surface covering an opening defined within the first frangible surface and the second frangible surface (see figure 3), wherein removal of at least one 
	Regarding claim 2, Dearle teaches improved insulator insert (see figure 1), wherein the insulator body (10) is substantially circular, square or rectangular in shape (see figure 1).
	Regarding claim 3, Dearle discloses the claimed invention except for the insulator insert, comprising a third frangible surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to Dearle’s insert a third frangible surface to provide additional wire routing means. Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to add to Dearle’s insert a third frangible surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
	Regarding claim 4, Dearle discloses the improved insulator (see figure 1), wherein either the first frangible surface or the second frangible surface (surface defined by openings 30) define at least two frangible sections via at least one frangible seam (32).

	Regarding claim 6, Dearle discloses the improved insulator (see figure 1), further comprising at least one wire support ridge (see figure 1).
	Regarding claim 7, Dearle discloses the improved insulator (see figure 1), further comprising at least one removable wire support (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauff (US 4,889,298),  Daoud et al (US 6,867,371), Clothier (US 9,024,195), Kataoka et al (US 8,348,204), Birmingham et al (US 5,783,776), Twist et al (US 4,919,372), Blomqvist (US 4,767,086), Nowastowski-Stock (US 10,574,048), Johnson (D324,853) and Gill (US 2,739,999) disclose an insulator insert.

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

May 7, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848